Citation Nr: 1456706	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  10-42 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from July 13, 2009, to August 27, 2012.

3.  Entitlement to an initial rating in excess of 50 percent for PTSD on or after August 28, 2012.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO denied service connection for a skin disorder, but granted service connection for PTSD and assigned a 30 percent evaluation effective from July 13, 2009.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

The Veteran provided testimony at a July 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal was the subject of a Board decision and remand dated in March 2013 and a Board remand dated in March 2014. 

In September 2014, the Veteran submitted correspondence in which he requested that his appeal be processed on an expedited basis and waived initial consideration of newly submitted evidence by the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's current skin disorder, actinic keratosis, did not manifest in service and is not otherwise related to his military service, to include sun exposure and his presumed herbicide exposure.

2.  The preponderance of the evidence shows that the Veteran does not have a current skin disability that is presumed by law to be due to exposure to herbicide agents during active service.

3.  For the period from July 13, 2009, to August 27, 2012, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

4.  Throughout the appeal period, the Veteran's PTSD has not been productive of occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for an initial 50 percent evaluation for PTSD for the period from July 13, 2009, to August 27, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for an initial evaluation in excess of 50 percent for PTSD for entire appeal period are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In this case, the RO sent a notice letter to the Veteran in July 2009, prior to the initial decision on the claims in December 2009.  That letter informed him of the evidence necessary to substantiate the claims for service connection for PTSD and for a skin disorder and advised him of the division of responsibilities in obtaining such evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The July 2009 notice letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Veteran is challenging, in part, the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has also been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records, as well as all identified and available post-service treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein.

Subsequent to the Board's March 2013 remand of this matter, the Agency of Original Jurisdiction (AOJ) obtained additional VA treatment records and provided the Veteran with VA examinations to ascertain the current severity of his PTSD and to determine the nature and etiology of any skin disorder.  Such actions were made in substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Subsequent to the Board's March 2014 remand of this matter, the AOJ also obtained additional VA treatment records and the Veteran's Social Security Administration (SSA) disability benefits records, in substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

VA examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).
 
The VA skin examination and opinion provided in April 2013 was based on examination of the Veteran, history as related by the Veteran, review of the claims file, and review of the medical literature.  The examiner answered all necessary questions with respect to whether the Veteran has a current skin disability related to active service, to include whether it is related to sun exposure or exposure to Agent Orange during the Veteran's period of active service in Vietnam.  The opinions provided are well-reasoned and sufficient for adjudication of the claim on appeal; they are for these reasons of a high probative value and weight.  

The VA psychiatric examination provided in April 2013 was based on examination of the Veteran, history as related by the Veteran, and review of the claims file.  The examiner answered all necessary questions with respect to the nature and severity of the Veteran's PTSD.  The opinions provided are well-reasoned, based on accurate factual premises, and sufficient for adjudication of the claim on appeal and therefore are of a high probative value and weight. 

Moreover, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the Board during the course of this appeal.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  


Service Connection for a Skin Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of a current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  

Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall be presumed to be due to exposure to such herbicide agents if they have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after the last date on which the veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  In addition, the United States Court of Appeals for the Federal Circuit has held that a veteran is not precluded by presumptive laws and regulations from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

As noted, the Veteran served on active duty from October 1966 to September 1968.  He had a period of foreign service, including service in the Republic of Vietnam, from September 1967 to September 1968.    

The Veteran's service treatment records show that, in March 1968, he was seen for sunburn of the right shoulder.  They further show that, in June 1968, he was seen for tinea corpus, and he was treated with medication.  Although the handwriting is not entirely legible, it appears that the Veteran was treated with additional medication in July 1968.

At his September 1968 separation examination, the Veteran's skin was clinically evaluated as normal.  He indicated in an associated report of medical history that he did not have now and had never had a skin disease.

In October 1992, the Veteran submitted an application for compensation for hearing loss of both ears and a skin condition of the hands and face due to exposure to Agent Orange.  He indicated that he had received relevant in-service treatment in 1968, but did not indicate whether this was for hearing loss or for a skin disorder.  In box 26(a), the section of the application where he was requested to list any civilian physicians and hospitals where he was treated for his claimed conditions, the Veteran indicated that he had been treated from September 1992 for hearing loss and did not list any post-service treatment for a skin disorder.  In the section of the report where he was requested to list persons other than physicians who knew any facts about sickness, disease or injury shown in box 26(a), he wrote "N/A." 

In March 1994, the RO denied the Veteran's claim for service connection for a skin disorder.  At that time, there was no medical evidence in the claims file of a post-service skin disorder.

At a VA Agent Orange examination in January 2006, it was noted that the Veteran complained of skin lesions (tiny ulcers) that had erupted on the back of his hands, forearms, shoulders, and face since the mid-1970s.  It was also observed that the Veteran's chart showed actinic keratosis.  On physical examination, there were no skin lesions suggestive of chloracne and no skin lesions suggestive of porphyria cutanea tarda (PCT).  There were actinic skin changes on the arms and dorsal hands.  The examiner indicated that the Veteran did not have any conditions that were probably related to Agent Orange and further stated that the Veteran's actinic keratosis was not related to Agent Orange exposure.

In September 2007, VA received a claim from the Veteran for service connection for skin problems (ulcer like) as a direct result of exposure to Agent Orange.  He asserted that he hauled numerous drums of Agent Orange as a truck driver during the Vietnam War.

VA treatment records dated from November 2006 to December 2007 contain no reference to a skin condition or disorder.

In April 2009, the Veteran's wife sent a letter to VA stating that he returned from the Vietnam War in September 1968.  She wrote that the Veteran's family physician, now deceased, suggested that the Veteran have a doctor check on the blotches on his face, hair line, and arms.  She indicated that the family doctor referred the Veteran to a dermatologist, who gave the Veteran three types of cream or salve (one to bring the bacteria to the surface, one to kill bacteria, and one to heal the skin).  She related that the red blotches still appeared.  She further stated that the bacteria or whatever it was kept coming back in different places.  

A color photograph first received into the claims file in May 2009 appears to show the Veteran with his three children.  He appears to have skin lesions on his both sides of his face.  

In a statement dated in January 2010, the Veteran asserted that he was treated for a skin condition while in Vietnam and that he had the same condition "to this day."  He noted that he had received post-service medical care for the condition and that VA still prescribed topical ointments for the flare-ups.

In an Internet article dated in March 2010, received by the Board from the Veteran in October 2010, and indicated to have been written by a medical doctor, the symptoms and treatment of ringworm are described.  The articles stated that ringworm is a fungal infection and that, in general, ringworm responds well to topical treatment, including topical antifungals or, if necessary, oral antifungal medication.

At a VA examination in August 2010, the Veteran indicated by history that his face broke out in "blotches" in April 1968 and was treated with creams.  He reported that he was referred to a dermatologist who treated the lesions in the suborbital and areas on his nose with Efudex.  He related that the lesions continued to spread to his cheeks and forehead and then on the dorsum of his hands and forearms.  The Veteran stated that, as some lesions would fade, others would occur.  He asserted that there had always been a group of new lesions somewhere.  

On examination, there were 20 pink colored macular lesions from hair line to eyebrows in pre-auricular areas and cheeks ranging from 5 millimeters x 5 millimeters to 20 millimeters x 20 millimeters.  There was also one dark erythematous lesion on the nose that was 5 millimeters x 5 millimeters.  The dorsum of the Veteran's hands were two-thirds covered with rough textured darker lesions and 3 red 5 millimeters x 5 millimeters lesions on each hand.  Scattered lesions in various shades of pink to hyperpigmented in sizes from 5 millimeters x 5 millimeters to 20 millimeters x 20 millimeters were located on each forearm. 

The examiners' diagnosis was actinic keratosis.  The examiner observed that, in April 2004, the Veteran was noted to have a lesion on one ear consistent with actinic keratosis, and Efudex was prescribed.  The examiner stated that the same treatment for recurrent skin eruptions had continued since that time.  

The examiner noted that there was no record in the Veteran's service treatment records that his face broke out in "blotches" in April 1968.  The examiner also observed that there were no records from the private physician described by the Veteran or the dermatologist that he was reportedly referred to soon after discharge.  The examiner noted that the earliest record available indicating facial erythematous areas was a photograph in the record, which the examiner indicated was taken in 1980 (12 years after the Veteran's discharge).  

The examiner explained that actinic keratosis usually develops in skin areas that are exposed to sun, such as the face, scalp, arms, and hands.  She noted that these were the areas affected in this case.  She also noted that excessive exposure to sunlight while serving in Vietnam was evidenced by one notation of sunburn to the Veteran's right shoulder.  The examiner noted that VA has not determined that actinic keratosis was presumptively linked to exposure to Agent Orange and dioxins.  

The Veteran has submitted photographs of lesions resulting from his claimed skin condition.  These pictures include a photograph received in January 2012 that shows an area of a lesion that was removed from his ear.  In June 2013, the AOJ received a photograph of what appears to be patches of depigmentation or lesions on his left face, hand, wrist, and forearm.

At the July 2012 Board hearing, the Veteran described sun exposure while driving a truck in Vietnam and related that his sunburn occurred with splotches.  He indicated that he treated it with ointments until1977 or 1978.  The Veteran stated that, if Efudex did not resolve the lesions, they are burned off by doctors.  He also testified that his doctors did not believe his condition was linked to Agent Orange and that no one had ever told him he had chloracne.  He described having big red blotches on his skin during active service.  The Veteran indicated that now, if he got the blotches and did not treat them, they would turn red and look like a blister.  He said he remembered going to the dispensary twice during his tour in Vietnam to have the skin problems treated and that the clinicians thought he was just sunburned the first time; they thought it might have been ringworm the next time.  He said he treated himself with cream, but continued to have the skin symptoms.  The Veteran described having the blotches right after service, but not as bad.  He described post-service treatment, including the use of Efudex.  He indicated that he began to be treated in 1972 or 1973 with some sort of skin cream.  He stated that his current skin blotches were not as big the ones as he had in Vietnam and that they turn red and bleed, but he tries to have them burned off before they get to that stage.  He indicated that, at discharge, it was recommended that he stay five days longer for further evaluation, particularly because his hearing had worsened, but that he did not wait the extra five days so that he could go home.

A May 2012 VA problem list includes actinic keratosis.  May 2012 and December 2012 VA treatment records indicated that the Veteran was prescribed topical treatment for his skin lesions, which was to be applied twice a day.

In April 2013, the Veteran underwent surgery, including a biopsy, of the skin of the left hand and nose.  The pathology report indicates diagnoses for the nose of seborrheic keratosis and for the left hand of actinic keratosis, lichenoid type, with GMS stain negative for fungi. 

At a VA examination in April 2013, the examiner diagnosed the Veteran as having actinic keratosis.  The examiner noted that the date of diagnosis was uncertain, but that it was in the 1970's per the Veteran.  By history, the Veteran indicated that he drove a truck for some of the time, and he recalled finishing the drive and coming to the based "with a sticky stuff on my left arm and left side of the face."  The Veteran stated that he had been treated with Efudex multiple times over the years.  He believed it started in the 1970's.  He had been sent to dermatology and had been treated to with Efudex cream and occasionally with liquid nitrogen.  

The April 2013 VA examiner recounted that the Veteran had been treated in 2011 for actinic keratosis, treated either with Efudex cream or with liquid nitrogen.  The examiner opined that the pattern of skin lesions, inflamed (as expected from the Efudex cream), then later clearing after the healing process had started, were consistent with actinic keratosis.  The examiner found that the Veteran did not have any benign or malignant skin neoplasms (including malignant melanoma).  The examiner indicated that the diagnosis for the Veteran's skin lesions was actinic keratosis.  

The April 2013 VA examiner opined that the Veteran's skin disability was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner explained that the Veteran's claims file was reviewed, including any records of skin conditions treated at VA or outside VA. The Veteran's service treatment records were also reviewed.  He had claimed that, as a truck driver in Vietnam, he was exposed to some chemical in the form of a "sticky substance" that he noticed on his left arm and left face after driving around.  He was seen in March 1968 with sunburn of the RIGHT shoulder.  (Emphasis in original.)  He was seen again in June 1968 and July 1968 with what was noted as tinea corpus.  

At the examination, the Veteran claimed that he was advised at the time of his separation physical that the medical staff wanted to put him in the hospital and check out his problems, particularly his hearing loss.  The examiner indicated that he could not find any mention of this on his separation physical, nor any mention of a skin condition on discharge.

The examiner noted that the Veteran claimed to have been treated numerous times since the 1970s, but noted that the earliest date of treatment he could locate was in 2004 when a VA physician at the VA clinic in Charleston prescribed Efudex cream.  The examiner opined that the descriptions, diagnoses, and treatments reflected in the claims file were consistent with ACTINIC KERATOSES (emphasis in original VA examination report) and made no mention on any other dermatological condition.  The examiner noted that the Veteran's record, his description and location of his skin lesions, and dermatologist records reveal no suggestion of acne or chloracne on any of the examinations.  The examiner noted that THERE IS NO DIAGNOSIS OF CHLORACNE.  (Emphasis in original VA examination report.)

The examiner indicated that he reviewed the photos of the Veteran submitted in 2009 and in 2011.  He noted that the 2009 photo does not have any reference to when the photo was taken.  He found that in the photo the Veteran appears to be in his 30's and was accompanied by 3 children.  The examiner opined that the photo was not of sufficient quality to enlarge it and see the facial lesions very clearly.  The examiner acknowledged that the photo does show color changes on both sides of the face.  The examiner noted that the photos of 2011 revealed skin lesions on both right and left sides of the face and scalp.  The examiner opined that they looked like characteristic actinic keratosis lesions.

The examiner reviewed current medical literature on the topic of actinic keratosis.  It was indicated that these lesions are more common in light-skinned people and are extremely common in the general population.  The condition was noted to be associated with chronic sun exposure and therefore found on the most sun-exposed portions of the body, namely the forearms, hands, face, and scalp.  The examiner noted that there was some association with prior sunburn, with studies revealing some association with 6 or more painful sunburns, and one study noted an association with one bad sunburn in childhood.   The examiner related that we must remember that these are associations and not causes.  The examiner further noted that there was no documentation found of associations of actinic keratosis with fungus infections of the skin.

The examiner noted that the Veteran did have the one visit for sunburn to the right shoulder, as indicated in the service treatment records.  The examiner pointed out that the left shoulder is the one exposed to the sun while driving.  

Referencing more recent treatment, the examiner noted that the dermatologist note indicated lesions found on both arms and both sides of the face and the scalp.  He noted that the photos of 2011 confirmed the location of these lesions.  The examiner asserted that these bilateral findings would negate the concern of either sun and/or chemical leaving a sticky residue on the skin as possible causative agents of this condition, while driving truck in Vietnam.  The examiner asserted that he knew of no association of Agent Orange with actinic keratosis and could find no reference in his review of current literature on the topic.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board acknowledges the history provided by the Veteran and his wife indicating that he has had skin blotches since his military service.  However, the Board notes that, at his July 2012 hearing. The Veteran described recent splotches of a different nature as opposed to those that were present during active service.  This is consistent with the diagnoses of sunburn and fungal infection during active service, as indicated in the service treatment records, but actinic keratosis after service.  This reduces the credibility and probative weight of the statements made by the Veteran and his wife that he has the same condition now as he had during active service.

Moreover, in his initial application for service connection for a skin disorder in October 1992, the Veteran did not identify any private or VA providers who treated him for a skin disorder since active service, although he did provide information with respect to hearing loss.  This omission of now-claimed treatment prior to 1992, for which he was directly prompted in his October 1992 application, serves to undermine the Veteran's credibility.

Further, in a written statement dated in May 2010, the Veteran described treatment for his skin disorder in Vietnam and wrote that he had provided photographs showing that he had a skin condition upon his return from Vietnam.  However, the Board notes that the August 2010 VA examination report characterized the earliest picture of record as having been taken in 1980, apparently by history provided by the Veteran, which would have been twelve years after his discharge from service.  The April 2013 VA examiner estimated that the Veteran looked to be in his thirties in the picture.  (The Veteran was born in 1946 and discharged from active service in 1968).  Morever, the picture appears to be of the Veteran with his first daughter, the first of whom was born in 1978 according to his 1992 application for compensation benefits.  Thus, even 1980 would appear to be too early of a date for the picture to have been taken.

The discrepancies as to when this photograph was taken, whether soon enough upon discharge from service to show he had the claimed skin disorder at discharge from service or 12 years after service in 1980 or even later, serve to substantially undermine the Veteran's credibility as to when the photograph was taken and as to the date of onset of his symptoms of actinic keratosis.  Although the Veteran is competent to say when the photograph was taken, his assertions that the picture is evidence of his skin condition at discharge from active service, when juxtaposed against other evidence in the claims file, are not credible.  The Board finds that this photograph was most likely a picture not taken until at the very least approximately twelve years after his period of active service.  

For the reasons discussed above, the lay assertions of the Veteran and his wife are of little probative value as to the Veteran's skin condition at discharge from service and as to whether he has experienced symptoms of his current skin disability from active service forward.

The Board finds the opinion of the April 2013 VA examiner to have the highest probative values.  The examiner concluded that the Veteran's current actinic keratosis is not a condition that is at least as likely as not related to sun exposure during active service, and that the Veteran does not have chloracne or any other condition that began during service or is related to sun exposure or exposure to Agent Orange during active service.  The examiner's opinion was based on an extensive review of the claims file, including photographs, service treatment records, post-service treatment records, and VA examination reports, as well as review of the relevant medical literature, examination of the Veteran, and history as provided by the Veteran.  The examiner provided an opinion based on the types of exposure that occurred during service and whether they were etiologically consistent to the specific presentation at the VA examination and in recent years.  None of the lesion types were indicated in the medical literature to be of a type consistent with Agent Orange exposure, and the Veteran's sunburn was on the right shoulder during service, which was not consistent with the left shoulder that would have been exposed while driving in Vietnam or the balanced presentation of symptoms indicated at the VA examination.  None of the lesions were chloracne.  There was no medical evidence that the Veteran ever had chloracne.  The current diagnosis was actinic keratosis.  The examiner also noted that there is no known medical associated between the Veteran's in-service fungal infection and the Veteran's currently diagnosed condition, which is actinic keratosis and does not include fungal infection.

There is no medical evidence in support of the Veteran's claim.

In summary, the Board finds that the opinions and findings of the April 2013 VA examiner substantially outweigh the Veteran's and his wife's lay assertions that he has experienced a skin disorder since his military service.  The preponderance of the evidence is against the Veteran's claim, and service connection is not warranted for a skin disorder.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1153, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e).


Higher Initial Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently assigned a 30 percent disability evaluation prior to August 27, 2012, and a 50 percent evaluation thereafter, pursuant to 38 C.F.R. § 4.130 , Diagnostic Code 9411.  Under that diagnostic code, a 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (as in effect for cases not received by or pending before the AOJ subsequent to August 4, 2014).  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

GAF scores from 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (as in effect for cases not received by or pending before the AOJ subsequent to August 4, 2014) (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

In this case, at VA mental health outpatient treatment in June 2009, the Veteran stated that sometimes he wanted to be around people and sometimes did not.  He indicated that he told his wife he should have been killed in Vietnam.  The Veteran expressed suicidal ideation without intent or plan.  He agreed he would unload his weapons that he thought he had to protect his family.  He described problems functioning when he was thinking about the past and thinking about two of his friends that were killed.  He stated that, if he does not say anything, it seemed like there was a rage in him.  On examination, he had a sad expression.  He was casually dressed and well-groomed.  The treatment goal was to decrease the time the Veteran spent in the "world I don't want anybody in."  The diagnosis was PTSD.  

At VA treatment later in June 2009, the diagnosis was PTSD with depression, and the GAF scored assigned was 49.  

In July 2009, the Veteran submitted his claim for service connection for PTSD.  

The Veteran continued to receive VA treatment, and in August 2009 a GAF score of 49 was again assigned.  In August 2009, the Veteran had a GAF score of 48.  In September 2009, GAF scores were recorded as 49 and 50.  The Veteran had an anxious and sad expression, and he was near tearful at times.  His speech was spontaneous, and he had fair eye contact.  His dress and hygiene were within normal limits, and he was cooperative and able to redirect for moments.  A note toward the end of September 2009 indicates that the Veteran did not have suicide or homicidal ideations.  His mood was "better," his affect was appropriate, and he was alert, oriented, pleasant, and cooperative.  He was casually dressed and well groomed, and his speech was of normal rate and rhythm.  The Veteran's affect was congruent to topic and conversations, and his thoughts were logical, linear, and goal directed.  The Veteran's insight and judgment were good.   

At a VA examination in October 2009, the Veteran was noted to be receiving treatment at a VA clinic twice per month for PTSD, including intrusive, trauma-related thoughts, irritability, exaggerated startle response, and intermittent depression.  He was receiving psychiatric medications, and his response to treatment was described as fair.  The Veteran reported that he experienced depressed mood four or five times a day for a few minutes during four or five days per week.  He reported that he did not get depressed if he stayed busy.  The Veteran stated that he experienced suicidal ideation with no plan or intent approximately once per month, and he had feelings of worthlessness and hopelessness approximately once per month.  He also reported experiencing sleep disturbances every night with initial and middle insomnia.  He indicated that he had difficulty concentrating and noted that it "takes a few minutes to get [his] mind clear"  when he experiences intrusive thoughts.  He reported no loss of interest in previously enjoyed activities, no loss of energy, and no appetite disturbance.  The examiner stated that these symptoms did not meet the diagnostic criteria for any disorder, but were assessed as secondary to PTSD. 

The Veteran reported that he was married prior to his deployment to Vietnam.  He indicated that he had felt close to his wife for the duration of the marriage, but reported that the relationship had been strained by his irritability.  He stated that he had three daughters and reported that he raises his voice in interactions with his family "about every other week."  He stated that he was an active parent and attended his daughters' extracurricular activities.  He indicated that he had close relationships with all three of his daughters and reported that they all visit him two to three times per week.  The Veteran also related that he had five grandchildren with whom he also had close relationships.  He reported that he and his wife "eat out all the time" and stated that they attend four church services per week.  He noted that he and his wife participate in social activities at church and that they had numerous friends at church who visit him often.  He reported that he isolated himself from his family "for a few minutes" several times per week to cope with intrusive thoughts of trauma and irritability.  The Veteran stated that he "has the best neighbors" and that his neighbors and church members visited at least once a week for coffee.  He related that he regularly has dinner with friends, and he enjoys hunting, fishing, dong carpentry work, and "fooling with bees." He reported that he collected antiques, coins, and baseball cards.  The Veteran denied any history of suicide attempts, violence, or assaultiveness.  He reported no alcohol or substance abuse.   

On examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity and speech were unremarkable, and his attitude toward the examiner was cooperative and friendly.  The Veteran's affect was appropriate, but his mood was depressed.  His attention was intact, and he was oriented to person, time, and place.  His thought processes and thought content were unremarkable, and he had no delusions and understood the outcome of his behavior.  He also had the insight to understand that he had a problem.  

The VA examiner found the Veteran to have sleep impairment, as he was noted to sleep six to seven hours per night with initial and middle insomnia.  He had no hallucinations and no inappropriate behavior.  Nor did he have panic attacks or homicidal thoughts.  The Veteran reported that he experienced passive, fleeting, suicidal ideation with no plan or intent approximately once per month.  The extent of his impulse control was good, and his remote, recent, and immediate memory were normal.  

The VA examiner diagnosed the Veteran as having chronic PTSD, and his GAF score was evaluated as 60.  The examiner elaborated that the Veteran had changes in functional status and quality life due to PTSD including family role functioning, and social/interpersonal relationships.  The prognosis was indicated to be good based on severity of symptoms.  The examiner opined that the Veteran did not have reduced reliability and productivity due to PTSD symptoms.  Instead, he found that the Veteran had occasional decrease in work efficiency due to PTSD and signs and symptoms, but with generally satisfactory functioning, including social and occupational functioning, due to mild symptoms which decrease work efficiency and ability to perform occupational tasks during periods of significant stress.  The Board notes that this finding is directly commensurate with the criteria for a 30 percent rating for PTSD.  See 38 U.S.C.A. § 4.130, Diagnostic Code 9411.  The VA examiner further opined that there was no evidence of total occupational impairment and that the Veteran was not unemployable due solely to the symptoms of chronic PTSD.

During VA treatment in November 2009, the Veteran stated that he used to have three or four nightmares a week, but now he had one a month.  He described himself as a hermit, but he reported specifics of helping his spouse and planned to hunt the next week.  The diagnosis was PTSD, and a GAF score of 50 was assigned.

At VA treatment in December 2009, the Veteran indicated that there was too much noise at Thanksgiving and that this rattled him.  He stated that the only place he goes is church, but added that he did go hunting.  The diagnosis was PTSD, and the GAF score assigned was 50.

At VA treatment in April 2010, the Veteran reported having a depressed mood that may include decreased energy, sleep, appetite, sexual drive,  and concentration; an inability to fall asleep or stay asleep; avoidance of situations that may trigger troublesome recollections to the point that daily life is restricted; emotionally distressing re-experiencing of traumatic events; and social isolation and alienation.  

At VA treatment in July 2010, the Veteran was seen by a nurse-practitioner for a medication review.  He reported that the medication was helping him not to blow up at the drop of a hat.  He stated the he was sleeping well and that his mood was good.  He felt that his VA group therapy was helping with PTSD.  On examination, the Veteran was alert, oriented, pleasant, cooperative, casually dressed, and well-groomed.  His speech was of normal rate and volume, his mood was euthymic, his affect was congruent to topic and conversation, and his thoughts were logical, linear, and goal directed.  The Veteran was without homicidal or suicidal ideation, and his insight and judgment were good.  A GAF score of 60 was assigned.

At a VA examination in August 2010, the Veteran reported that he currently lived with his wife of 44 years.  He felt close to her, but the relationship with her continued to be strained by his irritability.  He indicated that they spend time together at home and try to stay busy doing something.  He noted that they garden; he had his bees, and she had her sewing.  He also related that they go to church together and visit their children.  

The Veteran reported that he had three daughters and five grandchildren and noted that they are supportive of him and always kiss and hug him when they come and when they leave.  However, he was bothered that he does not always feel like being with them.  In this regard, the Veteran reported that he enjoys interactions with his grandchildren until they get loud.  He stated that he raises his voice when they get loud and then he has to call and apologize the next day.  

The Veteran reported that he had meaningful friendships at his church and positive interactions with neighbors as well as casual friendly interactions with acquaintances.  He indicated that he also had some meaningful relationships with fellow veterans, including a friend who accompanied him to the examination.  The VA examiner opined that there had been no significant changes in social functioning since the last VA examination.

The Veteran reported that he stayed outside and tried to stay busy and that he kept bees.  He indicated that he did carpentry work and that he was currently constructing a storage building.  He noted that he collects coins and baseball cards, but that he has not done anything with them in about a month.

The Veteran reported no history of suicide attempts, no history of violence or assaultiveness, and no issues with alcohol or substance abuse.  On examination, he was clean, neatly groomed, and appropriately dressed.  His psychomotor activity and speech were unremarkable, and his attitude toward the examiner was cooperative.  The Veteran's affect was appropriate, his mood was depressed, and his attention and orientation to person, time, and place were intact.  His thought process and content were unremarkable, and there were no delusions.  The Veteran understood the outcome of his behavior, and he had the insight to understand that he has a problem.  

The Veteran was noted to have some inappropriate behavior, in the form of verbal acting out, but at the examination, his behavior was generally cooperative.  On examination, the Veteran's remote , recent and immediate memory were normal, The examiner diagnosed the Veteran as having chronic PTSD, and a GAF score of 60 was assigned.  

In discussing the overall level of severity, the examiner found that the Veteran did not experience total occupational and social impairment and did not experience reduced reliability and productivity due to PTSD symptoms.  However, there was an occasional decrease in work efficiency, and there were intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care, and conversation normal.  The examiner added that the Veteran was not unemployable due solely to the symptoms of chronic PTSD.  The Board notes that the VA examiner's findings in this regard are directly commensurate with a rating of 30 percent for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

At VA treatment in May 2012, the Veteran stated, "I've never been this bad...I yelled at my wife and I've never done that...I had to apologize to my grandchildren."
Objectively, the Veteran presented with usual, clean, casual appearance.  He reported that he had changed his mind about participating in therapy and that he no longer wished to do so.  He requested that further mental health appointments be cancelled.  He stated that the treatment had made him worse. This treating clinician re-visited with Veteran the nature of avoidance and the course of symptom exacerbation with participation in treatment.  He was not open to the idea that his symptoms would improve.  He stated he did not wish to participate in supportive therapy, but was encouraged by the treating clinician writer to reschedule should he need anything.  He was appreciative, but his mood was depressed and irritable.  His affect was not restricted, and there was no psychosis.   The Veteran's insight was poor, but his judgment was intact.  The diagnoses were PTSD and depression not otherwise specified.  A GAF score of 48 was assigned.

At the Veteran's July 2012 hearing, he reported avoiding people, jumping when responding to loud noises, and having problems sleeping.  He described problems with his temper, feeling heaviness in his breathing, and having problems with panic generally one to three times per week.  He stated that he was able to maintain relationships with his family and highly valued relationships with people generally.  He described having thoughts about killing people, but said he was not dangerous and that he should not have those thoughts.

At a VA examination in April 2013, the Veteran was found to have chronic PTSD with a GAF score of 60.  The VA examiner found that the Veteran's level of impairment was best described as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.   

The April 2013 VA examiner noted that the Veteran was 66 years old and remained married to his spouse of 47 years.  He had three daughters and five grandchildren and stated that they were his life.  He explained how excited he gets to spend time around them.  On the day of examination, the Veteran stated that he continues to enjoy loving and supportive relationships with his family and noted they are probably the only reason he was still here.  He described some minor conflicts with his spouse occurring on occasion that were related to isolation and irritability, but he denied significant problems in his family role functioning.  He pointed out that, while his sleep is much disrupted and he often awakens yelling or jumps out of bed to scan the perimeter, his spouse still sleeps in the same bed with him.

The Veteran indicated that he went to church at least two times per week, noting he has close friends and enjoys supportive relationships there.  He also reported that he has close friends and neighbors who check on him about every day.

The VA examiner noted that the Veteran had essentially stopped his usual hobbies of collecting coins and baseball cards, noting he bought only one coin in the past year and had not done anything with baseball cards in about five years.  He related that he only keeps his bees as a hobby.  The Veteran reported no impairment in activities in daily living, such as feeding, bathing, dressing, or managing his personal hygiene, due PTSD symptoms.   He noted that his wife generally handles their finances which they have always done by mutual agreement.

The VA examiner noted that, on the day of the April 2013 VA examination, the Veteran reported that he often feels afraid and stated that he prefers to stay alone at home and keeps a weapon nearby.  He had daily intrusive memories of combat, including witnessing friends die in Viet Nam.  The Veteran did not think treatment at the Charleston VA community based outpatient clinic (CBOC) helped him at all because they ask him to talk about the wartime traumatic experiences that caused his PTSD, which made him, feel afraid and upset.

The VA examiner noted inconsistencies in the severity of symptoms reported by the Veteran.  He noted that, during the last VA examination, the Veteran complained that his mental health care was not helpful.  However, paradoxically, he also reported that he likes talking to his male therapist at the Vet Center and stated that talking to other veterans at the Vet Center in informal settings, such as waiting areas or a conference room, has helped him understand his problems a little better.  The Veteran repeatedly commented during the April 2013 VA examination that he did not like talking about the war; however, during the examination interview, he volunteered stories detailing combat experiences hauling supplies North in Vietnam during the Tet Offensive and being attacked in his truck.  He specifically recalled how he was once shot at and had three bullets pass by him leaving.  

The Veteran noted that he does not take his prescribed medication for sleep/mood because "[i]t makes me feel funny...I sleep until 10-11 o'clock the next day...I didn't know where I was at half the time last time I took it".  The examiner noted that review of VA computerized treatment records shows he told a medical provider in the mental health clinic in January 2012 that "I'm just not [going to] take that medicine.  I take enough pills.  If I weren't sleeping I might take it or something else...I can't handle those nightmares coming back.  I haven't had any for two years and I'm not gonna do anything to make them worse.  I couldn't handle it." 

The Veteran's PTSD symptoms were noted to include difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The VA examiner opined that the PTSD symptoms described above cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted the Veteran's symptoms to include depressed mood, anxiety, chronic sleep impairment, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Board notes that these generally track the specific criteria for a 50 percent rating as set forth at 38 C.F.R. § 4.130, Diagnostic Code 9411.

The VA examiner indicated that the Veteran did not have an inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, such as unprovoked irritability with periods of violence, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, consistent danger of hurting self or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, or disorientation to time or place.  The examiner opined that the Veteran had no other symptoms attributable to PTSD than those listed above.  The Veteran was found capable of managing his financial affairs.

In reporting the Veteran's mental status, the examiner noted that the Veteran arrived on time for the appointment and was neatly groomed, and seasonally and casually dressed.  Upon interview, the Veteran was alert and well oriented to person, place, time, and circumstance.  He made good eye contact and was cooperative.  There was no atypical psychomotor movement observed.  His speech pace, intensity, and amplitude were within normal limits.  There was no evidence of expressive or receptive articulation dysfluencies noted.  There was also no obvious impairment in thought process or communication observed during this assessment.  His stream of thought was linear and persistent, and the content of thought was logical and goal directed.  The Veteran denied acute suicidal and homicidal ideation in active or passive forms.  The Veteran was found to understand the consequences of his own behavior and was able to interpret simple proverbs adequately.  The Veteran denied experiencing mania, hypomania, or hallucinations (visual, auditory, tactile, olfactory, or gustatory).  His affect was dysphoric, and his attention and concentration were intact.

The VA examiner explained that a current GAF score of 55 was considered an estimate (review of mental health records suggests his usual GAF is in 50 to 60 range) due to some inconsistencies noted in the Veteran's self-report, as documented in the examination report as to social and mental health histories.  The examiner opined that this did not appear to be due to malingering or exaggeration, but the disconnect rendered a more accurate assessment of functioning and GAF unavailable.  There was no obvious impairment in thought process or communication observed during this assessment.

Records of Vet Center treatment dated from August 2012 to September 2013 describe the Veteran's continued problems with fear and anxiety related to intrusive Vietnam memories and the persistent daily intrusion of those memories.  In September 2012, the Veteran described difficulty in overall functioning due to problems with anger, anxiety, and the desire to isolate to deal with symptoms.  Unlike at VA treatment during the years just prior and subsequent to this date, he expressed suicidal ideation and was found to be a moderate suicide risk.  He was found stable with anxiety, anger, isolation, and a depressed mood.  He had a GAF score of 56.  March 2013 treatment notes also discuss depression and concerns with sleep.  The treating clinician indicated that what the Veteran described as "fear" was likely anxiety.  

At VA treatment in September 2012, the Veteran was assessed as having a GAF score of 56.  For the past month, the Veteran reported experiencing the following symptoms: "fear,""maybe depression," intrusive thoughts, "feel like I'm going crazy," and pervasive thoughts about Vietnam.  These had been present and intensified since he "has been going to the therapist" "back in May/June".  He also reported having difficulty with sleep that included problems going to sleep (takes "an hour to hour and one half"), staying asleep (goes to bathroom and wakes startled from dreams), and "sometimes" early morning wakening.  The Veteran was using sleep medications infrequently and with poor results.  This occurred 4 or 5 nights out of 7.  The Veteran stated that he has symptoms of re-experiencing events, including intrusive thoughts, distressing dreams, and acting and feeling as if events were recurring.  The Veteran talked about symptoms of avoidance and numbing.  He also described symptoms of hyperarousal, including sleep difficulties, irritability/outbursts of anger, difficulty concentrating, difficulty with memory, hyper vigilance, and an exaggerated startle response.  The Veteran stated that in the past he had experienced passive suicidal ideation (a few weeks ago), but denied present thoughts or plan.  He was noted to have been married for 46 years and had three daughters and five grandchildren.  He reported having a loving relationship with his family.  He also reported having a lot of friends and enjoyed being around family, working with his honey bees, and gardening.  It was further noted that the Veteran had been employed as a carpenter for more than 20 years.  He reported that he was not able to remain at one job for more than a year and a half.  He retired at age 58 because of physical difficulties.  He stated that at present he does not consume alcohol or drugs or use tobacco.

On mental status examination, the Veteran presented as neatly groomed with appropriate hygiene.  He appeared alert and oriented, his mood was anxious, and his affect was mood-congruent.  The Veteran's speech was clear and of normal volume and prosody, and his insight and judgment were fair.  He denied the presence of auditory and visual hallucinations, as well as delusions.  He also denied experiencing suicidal and homicidal ideation at the present time.  The Veteran reported feeling hopeless about the present and future, and he sometimes had thoughts about taking his life and having a plan to take his life or kill himself.  He indicated he never attempted to kill himself.  The assessed suicide risk was evaluated as moderate.

The Veteran was noted to be presently struggling with life stressors that included financial difficulties and the health of his wife and adult siblings.  His symptoms included fear, depression with lability, intrusive thoughts, and pervasive thoughts about Vietnam when things go wrong.  The treating clinician's diagnoses were depressive disorder, not otherwise specified, and chronic PTSD by history.  A GAF score of 56 was assigned. 

At VA treatment in October 2012, the Veteran discussed experiencing nightmares and intrusive thoughts about Vietnam.  He was neatly groomed with appropriate hygiene.  He was alert and oriented, and his speech was clear with normal volume and prosody.  He maintained good eye contact, and his judgment and insight were good.  His mood was depressed, and his affect was mood-congruent.  There was no evidence of auditory/visual hallucinations or delusions.  He denied
having suicidal and homicidal ideation at the present time.  The diagnosis was chronic PTSD.

May 2014 correspondence from a Vet Center therapist indicates that the Veteran continued to live with feelings of guilt, anxiety, arousal, anger, nightmares, isolation, and depression.  The Veteran was noted to describe a theme of fear, isolation, and a dysthymic mood.  He was also noted to be tearful and to experienced intrusive thoughts, arousal, and grief related to the deaths of his friends in Vietnam.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 50 percent evaluation for the period from July 13, 2009, to August 27, 2012.

During this time period, the Veteran reported having symptoms that included suicidal ideation, sleep impairment, irritability, and some social isolation.  Moreover, his GAF scores ranged from 48 to60, which reflects serious to moderate symptoms.  
See 38 C.F.R. § 4.130 (as in effect for cases not received by or pending before the AOJ subsequent to August 4, 2014) (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his PTSD has more nearly approximated the criteria for an initial 50 percent rating, but no higher, during this time period.

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 50 percent at any point during the appeal period.  As noted above, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The aforementioned evidence does not demonstrate obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.  Indeed, the Veteran's speech has been consistently described as normal, and he has been oriented to person, time, and place throughout the appeal period.  He has been well groomed, and he has denied having a history of violence.  He has also maintained family relationships, as well as relationships with church member and neighbors; he has indicated that he has a supportive group of friends.  In addition, his thought process and content have been unremarkable, and his judgment has been described as good and as intact.

The Board further finds that the Veteran does not experience deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  While he does experience deficiencies in mood, he is not working due to physical disabilities including his back problems (as indicated at his Board hearing and in his SSA disability records) and no longer attends school.  Moreover, his family relationships, judgment, and thinking have been noted in the treatment records, history, and mental status examinations to be intact.

The Board has also considered the GAF scores assigned throughout the appeal period, which have ranged from 48 to 65.  While the Board has considered the degree of functioning as evidenced by these reported GAF scores, they are but one factor for consideration in assigning a rating in this case.  As outlined above, the Board finds that, when all of the evidence and findings contained therein are considered, the Board concludes that the Veteran has not been shown to have occupational and social impairment, with deficiencies in most areas.  Accordingly, the Board finds that the schedular criteria for the next higher 70 percent disability evaluation have not been met at any point during the appeal period.  Therefore, the Board finds that the preponderance of evidence is against an initial evaluation in excess of 50 percent for PTSD throughout the appeal period.   

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as governing norms, which include marked interference with employment and frequent periods of hospitalization.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's various complaints, including sleep impairment, depressed mood, irritability, and suicidal ideation, are contemplated by the rating already assigned.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.  Indeed, the evaluation contemplates the overall effect of all of his PTSD symptomatology on his occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

Entitlement to service connection for a skin disorder is denied.

Entitlement to an initial 50 percent evaluation for PTSD for the period from July 13, 2009, to August 27, 2012, is granted.

Entitlement to an initial evaluation in excess of 50 percent for PTSD for the entire appeal period is denied.



_____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


